Citation Nr: 0845151	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-43 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for chronic 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel






INTRODUCTION

The veteran served on active military duty from March 1985 to 
May 1987.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, inter alia, denied the veteran's claim for 
a compensable disability rating for his back disability.  The 
veteran subsequently relocated and jurisdiction of his claims 
folder was transferred to the RO in Nashville, Tennessee, 
which forwarded his appeal to the Board.

The Board notes that the veteran had requested a hearing on 
appeal before a Veterans Law Judge at the RO (Travel Board 
hearing) in his substantive appeal (VA Form 9) in October 
2004.  VA letters sent to addresses of record, informing the 
veteran that such hearing had been scheduled at the Nashville 
RO for March 29, 2007, were not returned.  However, the 
veteran failed to appear for the scheduled hearing.

Finally, the veteran was given 60 days to submit additional 
evidence and respond to the last supplemental statement of 
the case (SSOC) in September 2008.  Subsequently, the 
veteran's fiancée submitted an additional personal statement 
in the same month, within 60 days of the SSOC, accompanied by 
a waiver of initial RO consideration.  The Board accepts this 
statement for inclusion in the record and consideration by 
the Board at this time.  See generally 38 C.F.R. §§ 20.709, 
20.800, 20.1304 (2008).


FINDINGS OF FACT

1.  Prior to August 24, 2005, the veteran had a normal range 
of motion in his thoracolumbar spine.  There was no medical 
evidence of functional loss.

2.  As of August 24, 2005, the veteran has a thoracolumbar 
flexion of 70 degrees, but not between 30 to 60 degrees, and 
there is no evidence of favorable ankylosis of the entire 
cervical spine, unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire 
spine.  There is no medical evidence of functional loss upon 
motion of the thoracolumbar segments of his spine.  


CONCLUSIONS OF LAW

1.  Prior to August 24, 2005, the criteria for a compensable 
disability rating for chronic lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2008).

2.  As of August 24, 2005, the criteria for a disability 
rating of 10 percent, but no greater, for chronic lumbosacral 
strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of  a 
VCAA letter from the RO to the veteran dated in November 
2003.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his increased-rating claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional Dingess notice was 
provided in March 2006, after issuance of the initial 
December 2002 AOJ decision.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, however, although the RO provided additional VCAA 
notice required under Dingess in March 2008, it did not 
readjudicate the claim by way of a subsequent SSOC.  
Moreover, the veteran submitted additional evidence, albeit 
with a waiver of initial consideration by the RO, in 
September 2008.  Thus, in essence, based on the above case 
law, the timing defect in VCAA notice was not rectified, and 
a presumption of prejudice exists.

Moreover, with respect to increased-rating claims, as the 
case here, a content error exists in that there is no VCAA 
notice of record that is compliant with the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vasquez, the Court recently held that, at a minimum, a 
38 U.S.C.A. § 5103(a) notice requires that the Secretary 
notify the claimant that, to substantiate such a claim,

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, no VCAA notice letter of record was sent that complies 
with the elements listed above.  

In both regards, in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit Court held that any 
VCAA error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any 
element of a claim, is presumed prejudicial.  Further, VA, 
not the veteran, has the burden of rebutting this presumption 
by showing that the error was not prejudicial to the veteran 
in that it does not affect the essential fairness of the 
adjudication.  See id.  To do this, VA must demonstrate that 
(1) any defect was cured by actual knowledge on the part of 
the claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")); (2) a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) a benefit could not have been awarded as a 
matter of law.  

In this vein, the veteran and his representative have 
provided several personal statements, along with statements 
from the veteran's private physician, family members, and 
friends, throughout the course of the appeal regarding the 
specific symptomatology of his lumbosacral strain, including 
frequency and intensity of pain, signs of functional loss, 
and the effect these symptoms have had on his ability to work 
and on his daily life.  See, e.g., notice of disagreement 
(NOD) dated in February 2004, VA Form 9 dated in September 
2004, the veteran's fiancée's statement dated in September 
2008, and Appellant's Brief dated in October 2008.  
Therefore, any content defect was cured by the actual 
knowledge of the veteran as to the symptoms required for a 
higher rating for his low back disorder.  Moreover, the 
veteran was notified of the criteria for a higher rating for 
his low back disorder by way of a September 2004 SOC and an 
October 2006 SSOC, such that a reasonable person should have 
been aware of the criteria.  In short, the timing and content 
errors here do not affect the essential fairness of 
adjudication of this case, and are not prejudicial. 

With respect to the duty to assist, the RO has obtained the 
veteran's service treatment records (STRs) and VA treatment 
records from March 2003 to January 2008.  The veteran also 
submitted relevant private treatment records and several lay 
statement from family members and friends.  Moreover, the VA 
has provided the veteran with VA examinations in connection 
with his claim, the most recent of which is dated in July 
2008.  Finally, the veteran was given, but failed to avail 
himself of, an opportunity to provide hearing testimony at a 
Travel Board hearing in March 2007.  Thus, there is no 
indication that any additional evidence remains outstanding, 
and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its February 2008 remand.  Specifically, 
the RO was instructed to obtain VA treatment records dated 
since August 2005 and provide the veteran with a VA 
examination to determine the nature and extent of his 
lumbosacral strain by determining whether the spine exhibits 
any functional loss, any additional loss of motion due to 
such functional loss, and whether pain significantly limits 
functional ability during flare-ups or repeated use; and 
identifying manifestations of the veteran's service-connected 
disability.  The Board finds that the RO has complied with 
these instructions and that the July 2008 VA examination 
report substantially complies with the Board's remand 
instructions in February 2008.  Stegall v. West, 11 Vet. App. 
268 (1998). 

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
October 2002) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Here, the veteran seeks a compensable disability rating for a 
low back disorder.  
38 C.F.R. § 4.71a.  The veteran's current noncompensable 
rating is effective from February 1, 1990.  From May 8, 1987, 
to February 1, 1990, the veteran's back disorder was rated as 
10 percent disabling; however, the 10 percent rating from May 
8, 1987, to February 1, 1990, is not a subject of the current 
appeal.  

The Board notes that the criteria for spine disorders were 
amended in September 2002 and September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002); 68 Fed. Reg. 51,454 
(August 27, 2003).  In this case, the veteran's claim for an 
increased rating was received in October 2003, subsequent to 
the final amendments.  Thus, only the most current version of 
the rating criteria (i.e., the September 2003 amendments) is 
applicable. 

The RO has rated the veteran's low back disorder under 
Diagnostic Code 5237 (lumbosacral or cervical strain).  38 
C.F.R. § 4.71a.  Under the current version of the Rating 
Schedule, all spine disorders, including Diagnostic Code 5237 
(lumbosacral or cervical strain) and with the exception of 
Diagnostic Code 5243 (intervertebral disc syndrome), are 
rated in accordance with the General Rating Formula for 
Diseases and Injuries of the Spine, which rates spine 
disorders as follows:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10 percent rating requires forward flexion of the 
thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height.

A 20 percent rating requires forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30 percent rating requires forward flexion of the 
cervical spine 15 degrees or  less; or, favorable 
ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of 
unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with 
evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 100 percent rating requires evidence of 
unfavorable ankylosis of the entire spine.  

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation 
are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

38 C.F.R. § 4.71a, Diagnostic Code 5237.  

A review of the evidence of record reveals no evidence of 
complaints of, or treatment for, the veteran's back disorder 
from October 2002 to October 2003.  A November 2003 VA 
examination found a normal range of motion for the lumbar 
spine.  However, a magnetic resonance imaging (MRI) taken of 
the veteran's spine taken in April 2005 found transitional 
lumbosacral junction, under which the physician noted that 
allowance must be made for the possibility that numerical 
designations used in the report would not be accurate; found 
that previously demonstrated central posterior and slightly 
downward herniation of L5-S1 disc was actually slightly less 
prominent than it was in December 1997; found that 
posterolateral herniation of L4-5 disc was likewise slightly 
less pronounced than in December 1997; found left 
posterolateral herniation of disc at L2-3, lateral to the 
neural foramen; and found no significant abnormality of L3-4, 
1-2, or T12-L1 discs.  See MRI report from Dr. G.P. dated in 
April 2005.  An August 2005 VA examination found that the 
veteran's lower lumbar spine area had a flexion of 80 degrees 
and extension of 15 degrees.  The record further reveals that 
in 2006 and 2007, the veteran received numerous treatments 
for his low back disorder.  Moreover, in April 2006, a 
computerized axial tomography of the veteran's lumbar spine 
revealed a left posterior parasagittal disc extrusion at L2-
3, producing severe left lateral recess stenosis likely 
compressing the left L3 nerve root within the lateral 
process; a posterior disc bulge at L3-4 that produces mild 
bilateral neural foraminal stenosis; a posterior disc bulge 
and facet arthropathy at L4-5, producing minimal spinal canal 
and mild bilateral neural foraminal stenosis; and a posterior 
disc bulge and facet arthropathy at L5-S1, producing mild to 
moderate bilateral neural foraminal stenosis.  An April 2006 
X-ray of the spine also showed degenerative disc disease at 
L4-5 and L5-S1 with facet arthropathy in the lower lumbar 
spine.  In August 2006, the veteran underwent a spine fusion 
of L2-3.  See VA treatment record dated in August 2006.  The 
most recent VA examination report in July 2008 indicates 
flexion of the thoracolumbar spine of 70 degrees and 
extension of 30 degrees.  Further, according to the veteran, 
he experiences moderate low back burning pain with radiation 
to the thighs, as well as inability to participate in 
everyday activities such as climbing, lifting, or walking 
long distances.  See VA examination report dated in July 2008 
and transcript of RO hearing dated in July 2005.    

Thus, resolving any doubt in the veteran's favor, in 
accordance with the August 2005 and July 2008 VA examination 
findings of flexion of 80 and 75 degrees, respectively, as 
well as his consistent reporting of persistent symptoms, such 
as pain and interference with activities such as lifting and 
climbing, the Board finds that a higher 10 percent disability 
rating is warranted for the veteran's chronic lumbosacral 
strain under Diagnostic Code 5237.  38 C.F.R. § 4.3.

However, the Board finds no basis to award a disability 
rating greater than 10 percent for the veteran's chronic 
lumbosacral strain.  38 C.F.R. § 4.7.  In this respect, the 
July 2008 VA examination found no evidence of flexion of the 
thoracolumbar spine greater than 30 degrees, but less than 60 
degrees; unfavorable ankylosis of the entire thoracolumbar 
spine; or unfavorable ankylosis of the entire spine.  
Moreover, there is no objective evidence of spasms, atrophy, 
guarding, tenderness, weakness, pain with repetitive use, or 
abnormal posture.  Lasegue's sign was negative, and there was 
no effect on the veteran's traveling, bathing, feeding, 
dressing, and toileting, although there was a moderate effect 
on his ability to shop, complete chores, and exercise.  The 
veteran also reported increased absenteeism from work as a 
result of his back problems.  See VA examination report dated 
in July 2008.  Overall, the Board finds that the 10 percent 
disability rating granted is sufficient when considering all 
of the factors of functional loss discussed above.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.    

The Board also finds no evidence of neuropathy or 
radiculopathy of the lower extremities associated with the 
veteran's lumbosacral strain.  The July 2008 VA examination 
report noted no back pain with any radiculopathy in the lower 
extremities.  Thus, a separate rating for a neurological 
disorder of the lower extremities is unnecessary in this 
case.  

In summary, the Board finds that the evidence favors a 
disability rating of 10 percent, but no greater, for the 
veteran's lumbosacral strain.  38 C.F.R. § 4.3 

The Board adds that based on the guidance of the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), it has considered 
whether a further staged rating is appropriate.  Here, the 
Board finds the veteran's 10 percent rating granted in this 
case is only effective from August 24, 2005, the date a VA 
examination found he had a flexion of the thoracolumbar spine 
of greater than 60 degrees, but not greater than 85 degrees, 
the criterion necessary for a 10 percent disability rating.  
There is no basis to further stage this rating.  In this 
regard, generally, the effective date of an award for an 
increase in disability compensation will be the date of 
receipt of claim or the date the entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o)(1).  
However, an increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from such 
date; otherwise, the grant is effective from the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Here, there is no evidence of record 
indicative of a 10 percent rating prior to the August 2005 VA 
examination.  Consequently, the 10 percent rating will be 
assigned from the date of the VA examination on August 24, 
2005.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1) (2008).  
The Board finds no evidence that the disability markedly 
interferes with the veteran's ability to work.  Furthermore, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest that the 
veteran is not adequately compensated for his disabilities by 
the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment 
of earning capacity).


ORDER

Prior to August 24, 2005, a compensable disability rating for 
chronic lumbosacral strain is denied.

As of August 24, 2005, a disability rating of 10 percent for 
chronic lumbosacral strain is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


